Citation Nr: 1738076	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied a disability rating in excess of 70 percent for the Veteran's service-connected PTSD.  The current Agency of Original Jurisdiction (AOJ) is the RO in Roanoke, Virginia.

As a matter of procedural history, the Board notes that the Veteran filed a claim for service connection for PTSD in March 2007.  In September 2008, the Togus, Maine RO granted service connection for PTSD and rated the disability as 50 percent disabling.  In July 2009, the Veteran filed a Notice of Disagreement (NOD) with the rating decision and in June 2010, the RO assigned a temporary 100 percent rating for PTSD, as the Veteran had been hospitalized for over 21 days for his mental health disorder.  Through that same rating decision, the RO assigned a 70 percent disability rating effective May 1, 2007, the first day of the month following the Veteran's discharge from the hospital.  In January 2011, the Veteran filed a VA Form 21-526b Veteran's Supplemental Claim, seeking an increase disability rating for his mental health disorder.  In June 2012, the RO denied a disability rating in excess of 70 percent for the Veteran's service-connected PTSD.  The Veteran filed an NOD in July 2012 and perfected his appeal by submitting a VA Form 9 in November 2013.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), has explained that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Under the General Rating Formula for Mental Disorders, an evaluation of 10 percent is warranted for PTSD when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation for PTSD will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation for PTSD will be assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

For purposes of considering the evidence in connection with the claim, the Board notes that the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 31-40 indicates some impairment in reality testing of communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends unable to keep a job).  A GAF score of 51-60 denotes moderate symptom (e.g. flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or social functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depression mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that GAF scores are not included in the most recent American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

III.	Analysis

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 70 percent for his PTSD for any part of the period on appeal and finds that, in this case, the clinical evidence more closely reflects the criteria for the 70 percent rating.  The Veteran's PTSD symptoms include ongoing depressed mood, occupational and social impairment with deficiencies in most areas, anxiety, social isolation, occasional suicidal ideation, and chronic sleep impairment.

A review of the record reflects that the Veteran served in Vietnam from January 1972 to August 1972.  The Veteran claims that following his discharge from service, he experienced symptoms of PTSD.  Post-service treatment records show that the Veteran has been receiving mental health treatment since March 2002.  In addition to post-service treatment records from VA facilities, the record includes records from the Social Security Administration (SSA), which determined that he was disabled.  These records also include a function report completed by the Veteran and one completed by his brother-in-law.  All of the records have been reviewed by the Board, though they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

In July 2008, the Veteran was afforded a VA examination to determine whether the disability was service connected.  The psychiatric examination portion of July 2008 examination report showed that the Veteran's affect was appropriate though his mood was somewhat anxious and depressed.  He was oriented to time, place, and person.  The Veteran's thought process was logical and relevant, though he reported being suspicious about others and had problems communicating.  The Veteran strongly denied delusional ideations except for being paranoid about others.  The Veteran judgment, intelligence, and insight were fair.

The Veteran reported problems falling asleep and waking with nightmares.  He denied auditory or visual hallucinations, but reported mood-swings and irritability.  The Veteran also denied obsessive or ritualistic behavior, panic attacks and homicidal ideation.  He did, however, report feeling tense, anxious, occasional passive suicidal thoughts, problems controlling his mood and temper, and becoming easily upset or frustrated.  For these reasons, he avoids conversation with other people.  At the time of examination, the Veteran was working on a ship as a Merchant Marine, working 8 months aboard the ship and 4 months at home. 

The Veteran reported nightmares a couple of times a week, problems getting along with his wife, and refraining from showing emotion towards others.  He described this as having "numb feelings."  He reported becoming upset when hearing helicopter sounds, fearing that something bad may occur.  The Veteran also reported that he began drinking while stationed in Vietnam and continued drinking.  He has attempted to maintain sobriety, but has not been able to.

The examiner did not conduct psychometric testing.

The examiner found that the Veteran met the criteria for PTSD with alcohol dependence under Axis I and stress with social and emotional problems under Axis IV.  Axis V showed that the Veteran's Global Assessment of Functioning (GAF) score was 65.  In summary, the examiner noted that the Veteran began drinking while he was in Vietnam and developed anxiety, fear, insomnia, and nightmares, which is why the Veteran consumes alcohol.  This has affected his marriage and his jobs, which he changed several times as he prefers working alone.  Significantly, the examiner noted that the Veteran had been in an inpatient PTSD program which lasted for about 6 weeks.

Pursuant to this examination, the Veteran was assigned a 50 percent disability rating by the RO and later, in June 2010, a 100 percent temporary rating for his 6-week inpatient PTSD program and a 70 percent rating thereafter.  As stated above, the Veteran disagreed with that rating and continues to seek a higher rating.

Post-service treatment records show that the Veteran has consistently and continuously been treated for PTSD following service.  In January 2011, the Veteran underwent a Mental Health Consult at the Salem VA Medical Center (VAMC) following his move to Virginia.  Here, the Veteran reported a worsening of depression symptoms, poor and non-restful sleep, poor levels of focus, concentration, and energy, occasionally spending the entire day in bed.  He reported nightmares every couple of weeks and continued problems being in crowds and prefers isolation.  He described avoidance of war movies, being hypervigilant, and getting startled easily.

Regarding past psychiatric history, the psychiatrist noted that the Veteran stated that he used to have recurrent suicidal thoughts until he attended the inpatient PTSD program in 2007.  Substance abuse history was significant for him using marijuana in the past; however, that increased his paranoia.  He was abusing alcohol 3 to 4 times per week with up to 4 to 5 drinks at a time for 20 years.  The examiner noted that he quit this pattern in 1986 until approximately 3 weeks before the consultation, which is after he retired from the Merchant Marines.

The psychiatrist found that the Veteran had comprehensible, clear speech and thoughts were linear for the most part.  There was no evidence of acute suicidality, homicidality, or formal thought disorder without psychotic thinking.  The Veteran's affect was found to be euthymic, with normal range and intensity and it was noted that the Veteran's GAF score was 50.

In March 2011, the Veteran had a review examination for his increased disability rating claim.  The examiner reviewed the record and conducted an in-person examination.  At the time of the examination, the Veteran continued to be involved in group therapy for his PTSD.  Regarding his previous work experience, the Veteran reported that while he was working, he was experiencing significant stress dealing with 2 of his supervisors and he brought a loaded gun on board the ship he was working on.  He did not follow through with his plan.

The Veteran reported that his mental health difficulties were affecting his cognitive functioning and complained of memory troubles.  Personally, the Veteran was undergoing a separation from his wife of 36 years.  He denied substance abuse, violent or assaultive behavior or suicide attempts.

Upon examination, the Veteran's affect was broad and his mood appeared euthymic.  There was no impairment of thought processing or communication, nor were there any delusions of hallucinations.  Although there were no current suicidal or homicidal ideations, the psychiatrist noted that the Veteran did have very serious homicidal thoughts to the point where he brought a gun to the workplace.  His memory problems included forgetting important things such as work-related routines and acquaintances' names.  There was no obsessive-compulsive behavior and the Veteran's speech was within normal limits.  The Veteran did not report any panic attacks, though he did report frequent anxiety.  Specifically, the Veteran reported being worried about making mistakes or looking foolish.  He often expects the worst and is hypervigilant.

The examiner noted that the Veteran described symptoms of depression, manifesting in a significant lack of happiness, anhedonia, and emotional numbing.  It was also noted that the Veteran is self-critical.  At times, his depressed mood was such that he is extremely limited in motivation and energy and will stay in bed for lengthy periods of time.  It was noted that his impulse control is adequate without any severe anger outbursts.           

In the assessment of PTSD, the examiner noted that the Veteran meets the DSM-5 stressor and symptom criteria for PTSD.  The Veteran complained of war-related nightmares once or twice per week, as well as frequent upsetting and intrusive memories.  He has described a significant problem with emotional numbing and decreased feelings towards people, including those in his family.  He is withdrawn and isolated.  It was noted that his GAF score was 50. 

There is no question that the Veteran's psychiatric disability is productive of a high degree of impairment, as reflected by the 70 percent evaluation currently in effect.  However, the Veteran has not exhibited symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In this regard, the Veteran continues to experience symptoms of PTSD, to include recurring thoughts and nightmares surrounding his in-service experiences, impaired sleep, and socially avoidant behavior manifested through his isolative nature.  Despite these ongoing symptoms, the evidence does not show that the Veteran has exhibited grossly inappropriate behavior or that he has ever behaved in a way that would imply a persistent danger of hurting himself or others.  Although the Veteran reported experiencing thoughts of suicide in the past, he has not had current thoughts of suicide during his more recent VA psychotherapy treatment sessions.  He was married for an early part of the appeal and after separating, apparently remarried in November 2013.  Thus, total social impairment is not demonstrated.  The record does not show that the Veteran has symptoms not listed in the 100 percent criteria that are of like kind to those listed or that his symptoms have ever resulted in total occupational and social impairment.

Moreover, the more recent medical records reflected an improvement in the Veteran's symptoms.  Indeed, records from the September 2013 mental health treatment sessions show that the Veteran "is able to sleep and eat fairly well," "denies any suicidal/homicidal ideas or plans or any psychotic symptoms," and had a euthymic mood, without irritability, sadness or anxiety.  His affect was full and reactive and his thought process was linear, logical and goal directed without flight of ideas or loosening of association.  The Veteran denied any obsessions, delusions, paranoia or other thought abnormalities.

As such, the overall medical evidence of record corresponds more closely with the criteria required for the assignment of a 70 percent disability rating, along with the entitlement to an a TDIU rating, reflecting his occupational impairment.  The record does not support the assignment of a disability rating in excess of 70 percent for the Veteran's service-connected psychiatric disorder throughout the claim period.  Therefore, the Board finds that the criteria for 100 percent schedular disability rating have not been met.

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this case, the Veteran has already been granted TDIU, with an effective date of November 17, 2010, when he left gainful employment.  As such, the Board will not revisit the issue in this decision.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


